Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 09 March 2021 overcomes the rejections under 35 USC 112(b) and 103.  The closest prior art of record is Penttila et al. (US Publication No. 2010/0221775) and Bahn et al. (WO 2012/087004).
Penttila et al. describe recombinant cells for producing increased secreted amounts of a desired protein.  Appropriate recombinant host cells include Aspergillus niger and exemplary proteins of interest for production and secretion include lipase, cellulase, protease, carbohydrase, oxidase, transferase, alpha-amylase, glucoamylase and pectinase.  Increased production and secretion of the protein of interest can be achieved by enhancing the expression of an IRE1/IreA protein in the recombinant host cell.  Penttila et al. do not describe the use of an IreA protein comprising substitution of the amino acids corresponding to positions 81 and 84 of SEQ ID NO: 16 and wherein the nucleotide sequence of the mutated ireA gene or homologue thereof is at least 70% identical to the Aspergillus niger variant ireA nucleotide sequence shown in SEQ ID NO: 17 or to its cDNA nucleotide sequence shown in SEQ ID NO: 18.
Bahn et al. describe an Ire1 protein from Cryptococcus neoformans (abstract).  The amino acid residues in SEQ ID NO: 3 of Bahn et al., i.e., the Ire1 protein from Cryptococcus neoformans, which correspond to residues 81 and 84 of SEQ ID NO: 16 of the present application are mutated to proline and threonine, respectively.  The Bahn Ire1 protein, however, has less than 70% sequence identity to SEQ ID NO: 19 of the present invention, i.e., the variant of SEQ ID NO: 16 which has threonine at residues 81 and 84.
Aspergillus niger variant ireA nucleotide sequence shown in SEQ ID NO: 17 or to its cDNA nucleotide sequence shown in SEQ ID NO: 18 and the IreA protein mutant comprises substitution of the amino acids corresponding to positions 81 and 84 of SEQ ID NO: 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 5, 6, 14 and 15 have been cancelled.  Claims 1-4, 7-13 and 16-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652